Citation Nr: 0001533	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-27 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.

Service connection for asthmatic bronchitis was originally 
denied by the Board of Veterans' Appeals (Board) in a January 
1979 decision.  In subsequent decisions issued in June 1990, 
and May 1994, the Board found that no new and material 
evidence had been submitted to reopen the claim.  The veteran 
initially appealed the May 1994 Board decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court), but this appeal was 
dismissed on the veteran's own motion in February 1995.

This matter is before the Board on appeal from a September 
1995 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which found that no 
new and material evidence had been submitted to reopen a 
claim of service connection for a lung disorder, to include 
bronchial asthma, bloodshot lungs, and scarring of the lungs.

The veteran provided testimony at a personal hearing held 
before the undersigned Board Member in May 1997, a transcript 
of which is of record.



FINDINGS OF FACT

1.  The Board's May 1994 decision found that the veteran had 
not submitted new and material evidence to reopen his claim 
of entitlement to service connection for a lung disorder.  
Although the veteran appealed this decision to the Court, it 
was dismissed on the veteran's own motion in February 1995.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a lung disorder bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  A lung disorder was not noted when the veteran was 
accepted for service; the record does not contain clear and 
unmistakable evidence that a lung disorder existed prior to 
service.

4.  The veteran was hospitalized on 2 occasions during 
service for pneumonia; each episode of pneumonia was acute 
and transitory and resolved without residual disability.

5.  Asthma was first diagnosed in October 1973, 28 years 
after the veteran's release from service.

6.  The preponderance of the evidence shows that the 
veteran's current lung disorder was not incurred in or 
aggravated by his period of active duty, to include his in-
service pneumonia.


CONCLUSIONS OF LAW

1.  The May 1994 Board decision that new and material 
evidence had not been submitted to reopen a claim service 
connection for a lung disorder is final. 38 U.S.C.A. §§ 7103, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence has been presented to reopen 
the veteran's claim of service connection for a lung 
disorder; the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's lung disorder was not incurred in or 
aggravated by his period of active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  At the time of the Board's original denial of 
service connection for asthmatic bronchitis in January 1979, 
the evidence on file consisted of the following:

1)  The service medical records.  The veteran's lungs were 
clinically evaluated as normal on his April 1941 induction 
examination.  His service medical records show that he was 
treated in January 1944, and from May to June 1944 for 
pneumonia.  Pneumonia was shown on chest X-rays taken on May 
4, 1944.  X-rays taken on May 9, 1944, showed that the 
pneumonic area was slowly decreasing.  On May 17, 1944, chest 
X-rays showed no evidence of pneumonia.  At the time of his 
treatment for pneumonia, the veteran reported that he had had 
asthma all of his life, with frequent attacks during his 
childhood.  On his October 1945 discharge examination, the 
veteran's lungs were clinically evaluated as normal.

2)  Enlisted Record and Report of Separation for the veteran, 
which shows that his military occupational specialty was that 
of a medical technician.

3)  An April 1947 VA medical examination, which, among other 
things, clinically evaluated the veteran's respiratory system 
as normal.

4)  Report of VA hospitalization for September to October 
1955.  It was noted that a routine chest film taken during 
this hospitalization was negative for any disease or defect.

5)  A May 1958 report of VA hospitalization, at which time 
the veteran was diagnosed with bronchopneumonia, right upper 
lobe, etiology undetermined.  At the time of this 
hospitalization, the veteran reported that he had had 
pneumonia on two other occasions, including 1944.  It was 
further noted that he reported that his symptoms during this 
hospitalization were very similar to those he experienced in 
1944.

6)  A September 1973 statement from the veteran's then 
accredited representative, who asserted that the veteran had 
not been able to work since May 1972.  Further, the 
representative asserted that the veteran had severe chronic 
asthma, for which he was being treated at the VA hospital in 
Dallas, Texas.

7)  VA medical treatment records which cover the period from 
June to December 1973.  Among other things, these records 
show that the veteran was diagnosed with asthma in October 
1973.

8)  Report of a VA pulmonary function test dated in November 
1973, the results of which were found to be within normal 
limits.

9)  A January 1974 VA medical examination report, which 
included a diagnosis of asthmatic bronchitis.

When the case came before the Board in January 1979, it was 
found that the veteran's asthma preexisted his military 
service, as demonstrated by his history of severe attacks of 
asthma during childhood.  The Board also found that during 
his period of active military service, the veteran 
experienced upper respiratory infections on only two 
occasions, with no residuals found at the time of his 
separation from service.  Further, the Board noted that more 
than a decade following service, i.e., in 1958, the veteran 
once again contracted bronchopneumonia of unknown etiology, 
and that he was treated for asthma.  Based on the foregoing, 
the Board concluded that the veteran's episodes of upper 
respiratory infections during service must be considered as 
acute and transitory, apparently resolved with treatment, 
with no pertinent disablement shown at time of separation 
from service; and that such episodes did not represent 
aggravation of the veteran's preexisting asthma disorder.

The additional evidence added to the file at the time of the 
June 1990 decision included the following:

1)  A statement from the veteran, dated in February 1980, in 
which he asserted that he did not have asthma until he 
entered the military.  He also stated that if he ever told a 
doctor that he had asthma since birth it was a mistake, or he 
was trying to get out of the military.  According to the 
veteran, the doctors were continuously telling him that if he 
had asthma he could get out of the military.  He further 
stated that a doctor at the VA hospital had recently told him 
that the "blood shot" lung, asthma, and pneumonia he had in 
the military could be the cause of his current asthma 
problems.

2)  A lay statement, dated in February 1980, from an 
individual who served with the veteran in the military.  This 
individual asserted that the veteran did not have asthma 
while they were in basic training, and that he later 
developed asthma.

3)  VA medical records that covered the period from March 
1981 to August 1988.  Among other things, these records show 
treatment for nasal polyposis on numerous occasions.  On 
several occasions he also complained of asthma.  For example, 
in April 1985, the veteran reported that his asthma had been 
exacerbated.  

4)  Medical records concerning the veteran's service-
connected dermatitis, including VA dermatology examinations 
conducted in January 1982, October 1984, and May 1986.  Also 
on file were private medical statements from a Dr. Watts 
dated in July and August 1987.  These records made no 
pertinent findings regarding the veteran's lung disorder.  

5)  Additional statements from the veteran in which he 
asserted that he did not have asthma prior to service.

When the case came before the Board in June 1990, it was 
found that the evidence received since the last prior denial 
was insufficient to establish that the veteran's bronchial 
asthma either had its onset in service or was aggravated by 
service.  Accordingly, the Board found that a new factual 
basis establishing entitlement to service connection had not 
been shown.

The additional evidence added to the file at the time of the 
Board's May 1994 decision included the following:

1)  VA medical records that covered the period from May 1963 
to May 1993.  These records show treatment for various 
medical conditions, including nasal polyps on various 
occasions.  In October 1992, the veteran was treated for 
complaints of chest pain, cough, and hoarseness.  At that 
time, it was noted that he had a history of pneumonia on 3 
occasions.  X-rays taken of the chest showed upper normal 
limit heart size, no acute pulmonary disease or congestive 
heart failure.  In December 1992, the veteran was diagnosed, 
in part, with chronic bronchitis.  Later that same month, the 
veteran reported that he continued to experience pain in the 
right lung, and that he had scars on the right lung.  The 
veteran was treated for asthma in May 1993.

2)  Transcript of a January 1993 personal hearing conducted 
before the RO.  At this hearing, the veteran testified, in 
part, about the lung problems he experienced during his 
period of active duty.  He testified that he first developed 
asthma in December 1943, and went to the infirmary after 
being on the rifle range.  He also testified that he was 
hospitalized for pneumonia in January and May 1944.  The 
veteran described his May 1944 attack of pneumonia as very 
bad, and testified that he had to go into the jungle before 
the condition was completely healed.  At that time, he 
experienced pain in his right lung.  He further testified 
that he was informed during service that an X-ray showed a 
"blood shot spot" on his lung.  The veteran maintained that 
he first experienced asthma in December 1943.  He also 
testified that he had not had any episodes of pneumonia since 
1956, just asthma attacks.  

3)  Copies of the veteran's service records, including his 
service medical records.

4)  Transcript of a November 1993 personal hearing conducted 
before the Board.  At this hearing, the veteran testified 
about his in-service treatment for pneumonia, including the 
fact that he was reportedly informed that an X-ray showed a 
"blood shot spot" on his lung.  He also testified that a 
doctor at the VA hospital informed him that the pneumonia he 
had during service could be the cause of his current lung 
disorder.  Furthermore, the veteran testified that he never 
had asthma or pneumonia prior to his period of active duty.  
He stated that he might have said he had asthma in the past 
in order to get out of the military.  

5)  Various statements from the veteran in which he asserted 
that the pneumonia he experienced during service resulted in 
his current lung disorder.  

In the May 1994 decision, the Board found, among other 
things, that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for a 
lung disorder, characterized as asthmatic bronchitis.  The 
Board found that the additional evidence received since the 
last prior denial in June 1990 did not show the development 
of bronchial asthma during service, nor did it show that a 
preexisting asthmatic condition was aggravated during 
military service.  

As noted above, the veteran appealed the May 1994 Board 
decision to the Court.  However, the appeal was dismissed in 
February 1995 on the veteran's own motion.

The additional evidence added to the file since the May 1994 
Board decision includes the following:

1)  VA medical records which cover the period from December 
1978 to May 1988.  Among other things, these records show 
that the veteran was prescribed a Beclomethasone oral 
inhaler.

2)  A private medical opinion from D. A. Maynard, D.O., dated 
in March 1995.  Dr. Maynard reported that the veteran was a 
patient of his clinic, and that his chief complaint was of 
persistent lung and respiratory problems.  It was further 
noted that the veteran reported a history of pneumonia during 
World War II which required hospitalization.  Dr. Maynard 
opined that the veteran's pneumonia in 1944, which required 
twenty-two (22) days of hospitalization, was the primary 
instigating incident for his current pulmonary status.

3)  Additional VA medical treatment records which cover the 
period from August 1992 to September 1997.  Among other 
things, these records show that the veteran sought treatment 
in July 1993 for longstanding shortness of breath and easy 
fatigue.  At that time, he reported a history of pneumonia 
and "blood shot" lungs.  These records also show that the 
veteran was treated for asthma in July 1995.  In August 1995, 
the veteran was assessed with dyspnea on exertion and 
shortness of breath, likely congestive heart failure.  
Records from July 1996 show assessments of chronic 
obstructive pulmonary disease/bronchitis.  The veteran was 
hospitalized in August 1996, where he was diagnosed, in part, 
with dilated cardiomyopathy with congestive heart failure 
exacerbation; and questionable history of asthma versus 
cardiac asthma.  Additional records from August through 
November 1996 show that the veteran sought treatment on 
numerous occasions for complaints of being "stopped up" in 
his chest.  Records from January 1997 note that the veteran's 
lungs were clear.  In April 1997, it was noted that the 
veteran reported he had been taking his medication 
faithfully, and that he had not felt "stopped up" in his 
chest.

4)  Transcript of the May 1997 personal hearing before the 
undersigned Board Member.  At this hearing, the veteran 
testified that he had never had any problems with his lungs 
prior to his military service.  He testified that he first 
had problems in December 1943, when he had a real bad attack 
of asthma while on the rifle range, and was subsequently 
hospitalized for pneumonia.  The veteran emphasized that he 
was hospitalized for pneumonia on two occasions during 
service, and that he was reportedly told that he also had 
"bloodshot" lungs.  Further, he testified that he continued 
to have lung problems throughout his military service and 
after his discharge from active duty.  However, he simply 
treated himself with over-the-counter medications.  The 
veteran testified that he only reported that he had asthma 
prior to service to keep from going into the military.  With 
respect to the opinion submitted by Dr. Maynard, the veteran 
acknowledged that it was based upon what he told Dr. Maynard 
about his pneumonia during service.

5)  Report of a July 1997 VA examination for non-tuberculosis 
diseases and injuries.  The examiner noted that he had 
reviewed the veteran's claims folder, including the service 
medical records.  Following examination of the veteran, the 
examiner diagnosed, in part, bronchial asthma, history of in 
childhood, and documentary record of mild bronchial episode 
only since 1973; and mild chronic obstructive pulmonary 
disease probably secondary to bronchial asthma.  Moreover, 
the examiner opined that the veteran's present physical 
complaints, which consisted primarily of shortness of breath 
and weakness, were the result of his severe cardiac disease 
which had been diagnosed as idiopathic dilated 
cardiomyopathy.  As to his bronchial asthma, the examiner 
noted that the record did document that the veteran had 
bronchial asthma attacks during childhood prior to military 
service.  Furthermore, the examiner noted that there was no 
documentation that the asthma was made worse during military 
service.  The service medical records showed that the veteran 
was treated for bronchial pneumonia on two occasions during 
his military service from which he apparently had full 
recovery.  Also, there was no further documentation of 
asthmatic episodes until a report in 1973.  In any case, the 
examiner opined that there was no relationship between the 
veteran current idiopathic dilated cardiomyopathy to his 
previous episodes of bronchial asthma for which service 
connection had been denied on several occasions.

6)  Report of a March 1997 VA hospitalization, wherein the 
veteran was admitted for placement of an automatic 
implantable cardioverter/defibrillator (AICD).  Diagnoses 
from this hospitalization included non-sustained ventricular 
tachycardia; dilated cardiomyopathy; congestive heart 
failure; hypertension; diabetes mellitus; and benign 
prostatic hypertrophy.

7)  A July 1997 VA chest X-ray.  It was noted that the 
results of this X-ray were compared to previous chest films 
from March 1997.  The July 1997 X-rays showed that the 
cardiac silhouette remained enlarged.  There was also 
cephalad pulmonary vascular redistribution.  However, there 
were no other signs of cardiac decompensation.  An AICD 
device with electrode was noted.  Finally, the X-ray revealed 
the lungs to be emphysematous, but free of infiltrate and 
nodular lesions.

8)  Report of a December 1997 VA hospitalization, which 
included diagnoses of viral bronchitis and asthma 
exacerbation.  The RO attempted to obtain additional records 
for this period of hospitalization, but it was noted in July 
1999 that the pertinent VA medical facility had informed the 
RO that the veteran was only admitted for a 23 hour 
observation, and that there would be no additional records as 
a result.

9)  Various statements from the veteran in which he 
reiterated that he did not have asthma prior to his military 
service.  He maintained that he only stated that he had 
preexisting asthma as a ploy to make himself ineligible for 
military service.  Further, he emphasized that his service 
medical records clearly showed that he had pneumonia during 
service.  

10)  Various documents concerning the veteran's service-
connected bilateral hearing loss, including an October 1997 
VA audiological evaluation.  These documents contain no 
pertinent findings regarding the veteran's lung disorder 
claim.

In the September 1995 rating decision, the RO found that new 
and material evidence had not been submitted to reopen the 
veteran's claim of service connection for a lung disorder, to 
include bronchial asthma, bloodshot lungs, and scarring of 
the lungs.  However, in Supplemental Statements of the Case 
issued in December 1997 and July 1999, the RO construed the 
issue as entitlement to service connection for a lung 
disorder.  Furthermore, it appears that the RO denied the 
issue on the merits as it was specifically found in December 
1997 that the opinion of the July 1997 VA examiner was 
entitled to more weight than the opinion of Dr. Maynard due 
to the fact that the VA examiner had access to the actual 
service medical records and voluminous post-service medical 
evidence not available to Dr. Maynard.

It is also noted that the veteran submitted VA Form 1-9, 
Appeal to the Board, in December 1997 and January 1998 on 
which he indicated that he wanted a personal hearing before a 
Member of the Board.  However, in the July 1999 Supplemental 
Statement of the Case, the RO noted that the veteran had 
already had a personal hearing before a Member of the Board 
in May 1997.  Since he had already had a hearing pertaining 
to the issue on appeal, the RO stated that no additional 
action was taken on these requests.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  
Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  As indicated above, the veteran's claim of 
entitlement to service connection for a lung disorder was 
previously denied because there was no evidence to support a 
finding that the veteran had a chronic lung disorder that was 
incurred in or aggravated by his period of active duty.

The veteran's statements and testimony regarding his in-
service lung problems, including the contention that he did 
not have asthma prior to service, are essentially cumulative 
and redundant of those made at the time of the prior denials.  
Nothing in the veteran's statements or testimony contributes 
to a "more complete picture" of the circumstances 
surrounding the origin of the veteran's lung disorder.  See 
Hodge at 1363.

The additional medical records concerning the veteran's 
current lung problems are "new" to the extent that they 
were not available at the time of the last prior denial.  
However, the Board notes that there was evidence that the 
veteran had a current lung disorder at the time of the last 
prior denial.  Accordingly, the Board finds that the 
additional evidence is cumulative or redundant of the 
evidence already of record.  Furthermore, it does not bear 
directly and substantially upon the issue of whether the 
veteran has a chronic lung disorder that was incurred in or 
aggravated by his period of active duty.  See 38 C.F.R. 
§ 3.156(a).  Moreover, it is noted that these records go to 
the current severity of the veteran's lung disorder, and not 
to circumstances surrounding the origin of the disability.  
See Hodge at 1363.

The Board finds that the March 1995 statement from Dr. 
Maynard constitutes new and material evidence to reopen the 
claim of service connection for a lung disorder.  As noted 
above, Dr. Maynard has opined that the veteran's current lung 
disorder is related to his in-service pneumonia.  In short, 
competent medical evidence has been submitted which supports 
the veteran's contentions regarding the etiology of his 
current lung disorder.  No such evidence was on file at the 
time of the last prior denial.  Accordingly, the Board finds 
that Dr. Maynard's statement bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim; it is new and material evidence pursuant to 38 C.F.R. 
§ 3.156(a).

Adjudication of the claim does not end with the conclusion 
that new and material evidence has been submitted.  Pursuant 
to the holding of Elkins, supra, the Board must now determine 
whether the claim is well-grounded.

In the instant case, the Board finds that the veteran's claim 
of service connection for a lung disorder is well grounded.  
The service medical records clearly show that the veteran was 
treated for pneumonia during his period of active duty.  
Furthermore, Dr. Maynard's March 1995 opinion provides 
competent medical evidence which relates the veteran's 
current lung disorder to his in-service pneumonia.  As a 
general rule, the evidence supporting a claim is presumed 
credible for the purpose of determining whether the claim is 
well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  Therefore, the 
Board finds that the veteran's claim is well grounded.  
Caluza at 506.  

Once a claim has been found to be well grounded, VA has a 
statutory duty to assist a claimant mandated by 38 U.S.C.A. 
§ 5107(a).  In the instant case, the Board finds that the 
veteran has not identified any pertinent medical evidence 
that has not been obtained or requested by VA.  Furthermore, 
VA has provided the veteran with the opportunity to present 
testimony before a Member of the Board, and has accorded him 
an examination in relation to this claim.  Thus, the Board 
finds that VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to this claim.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

In determining that the veteran's claim is well-grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well-grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

As an initial matter, the Board finds that the veteran's 
statements regarding the history of his lung disorder are of 
doubtful credibility.  Granted, the service medical records 
clearly show that the veteran was treated for pneumonia 
during service.  However, while he was hospitalized for 
pneumonia in May 1944, he reported that he had had asthma all 
of his life with frequent attacks during childhood.  The 
veteran currently contends that he had no lung problems prior 
to his military service, and that he had reported preexisting 
asthma during service in order to get out of the military.  
The Board is of the opinion that the in-service statements 
are entitled to more weight as they were made during service, 
and when he was seeking treatment for the pneumonia.  
Further, the veteran's contentions that he did not have 
asthma or any other lung problems prior to service were first 
made over thirty years after his discharge from service, and 
at a time when the veteran was seeking compensation for his 
lung disorder.  Even if the Board were to accept the 
veteran's current contentions as true, it is proof that he 
lied about his medical history during his period of active 
duty.  This also necessitates the conclusion that the 
veteran's statements regarding the history of his lung 
disorder are of doubtful credibility.

The Board concurs with the RO's determination that the 
opinion of the July 1997 VA examiner is entitled to more 
weight as it was based upon both an examination of the 
veteran and review of the evidence in the claims folder, to 
include the service medical records.  There is no evidence 
that Dr. Maynard had access to the veteran's service medical 
records, or any of the other evidence contained in the claims 
folder.  In fact, the veteran acknowledged at his May 1997 
personal hearing that Dr. Maynard's statement was based upon 
what he told Dr. Maynard about the history of his lung 
disorder.  For the reasons stated above, the Board has 
already determined that the veteran's statements regarding 
the history of his lung disorder are of doubtful credibility.

In the present case, the veteran's 1941 entrance examination 
records are negative for a lung disorder.  Accordingly, the 
Board holds that asthma was not noted at entry into service, 
and that the presumption of sound condition, therefore, 
attaches.

Under 38 U.S.C.A. § 1111 and 38 C.F.R. 3.304(b), the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
the veteran's asthma existed prior to service and if the 
government meets this requirement, that the condition was not 
aggravated in service.  See Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993); Crowe v. Brown, 7 Vet. App. 238 (1994).  The 
burden is a formidable one.  In determining whether there is 
clear and unmistakable evidence that the injury or disease 
existed prior to service, the Board considers the history 
recorded at the time of examination together with "all other 
material evidence."  See 38 C.F.R. § 3.304(b)(1).

The Board holds that the record does not contain clear and 
unmistakable evidence that the veteran entered service with 
preexisting asthma.  The only evidence indicating that the 
asthma existed prior to service is the history which the 
veteran provided during service in May 1944 of a lifelong 
history of asthma.  As noted above, the veteran now denies 
that he had asthma prior to service and all statements from 
the veteran regarding this matter, including statements made 
by him during service, are of doubtful credibility.  There 
are no medical records dated prior to service documenting 
asthma.  Additionally, while asthma was noted on one occasion 
during service, asthma was not shown to be present during 
service or until many years after his release from service.  
Accordingly, the Board concludes that a chronic lung 
disorder, including asthma, did not exist prior to service.

The veteran contends that he first manifested asthma during 
service.  He has provided a statement from a service comrade 
in support of this claim.  Additionally, the service medical 
records reflect that when the veteran was hospitalized in May 
1944, he reported that he had an attack of asthma and that he 
had had asthma all his life.  The working diagnostic 
impressions upon admission were pneumonia and asthma.  
However, following several weeks of hospitalization, the 
final diagnosis was as follows:  no disease - admitted for 
convalescence from lobar pneumonia.  Asthma was not again 
noted in the service medical records and when he was examined 
prior to his release from service, neither asthma nor any 
other lung pathology was identified.  Thus, during the 
veteran's 4 1/2 years of military service, the presence of 
asthma was never confirmed.  Likewise, while the veteran 
experienced 2 episodes of pneumonia during service, no 
residuals of either episode were identified when he was 
examined prior to his release from service or when he was 
examined by VA in 1955.  The presence of asthma was not 
confirmed until October 1973, 28 years after his release from 
service.

As noted above, the July 1997 VA examiner determined that the 
veteran's current lung disorder was neither incurred in or 
aggravated by his period of active duty, to include his 
pneumonia therein.  For the reasons stated above, the Board 
has determined that the opinion of the July 1997 VA examiner 
is entitled to the most weight regarding the etiology of the 
veteran's current lung disorder.  Consequently, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim and it must be denied.

The Board notes that while the veteran's military 
occupational specialty during service was that of a medical 
technician, it is not clear whether or not he is qualified to 
provide a competent medical opinion regarding the etiology of 
his asthma.  The veteran has proffered no evidence that he 
possesses the medical training to provide more than basic, 
minimal care to the injured and sick.  There is no evidence 
that he received any special training or acquired any medical 
expertise in matters related to etiological determinations of 
conditions such as his lung disorder.  See Black v. Brown, 10 
Vet. App. 279, 284 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Moreover, for the reasons stated above, the 
Board has already determined that the veteran's statements 
regarding the history of his lung disorder are of doubtful 
credibility.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a lung disorder, and 
it must be denied.  As the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As an additional matter, it is noted that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice to respond and, if not, 
whether the claimant has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  While the issue certified for 
appeal to the Board was whether new and material evidence had 
been submitted to reopen the claim of service connection for 
a lung disorder, the Supplemental Statements of the Case 
issued in December 1997 and July 1999 show that the RO has 
addressed the underlying service connection issue and 
proceeded to deny it on the merits.  Furthermore, the veteran 
presented additional arguments regarding his claim following 
the December 1997 Supplemental Statement of the Case.  
Therefore, the Board finds that the veteran has been given 
adequate notice to respond and has not been prejudiced by the 
Board's decision as to the merits of his underlying claim of 
service connection for a lung disorder.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a lung 
disorder, the claim is reopened.

Entitlement to service connection for a lung disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

